DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takeda et al (US Publication No.: US 2018/0299602 A1, “Takeda”).
Regarding Claim 1, Takeda discloses a polarizing element (Figure 1), comprising:
A metal portion extending in one direction (Figure 1, metal portion 15);
A light absorbing portion provided at a tip side of the metal portion in a thickness direction thereof, the light absorbing portion having a width that is greater than a width of the metal portion in a cross-sectional view (Figure 1, light absorbing portion 14 has a greater width than the metal portion 15; Paragraph 0028); and
A silicon oxide film provided at a side surface of the metal portion (Figure 1, silicon oxide film 16; Paragraph 0039), wherein
A sum of a thickness of the silicon oxide film and a width of the metal portion is less than or equal to a width of the light absorbing portion in a cross-sectional view (Figure 1, as annotated below, a sum of a thickness of the silicon oxide film 16 and a width of the metal portion 15 is equal to a width of the light absorbing portion 14).

    PNG
    media_image1.png
    694
    616
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    694
    616
    media_image2.png
    Greyscale


Regarding Claim 3, Takeda discloses the polarizing element according to claim 2, wherein the silicon oxide film is not provided at the bottom portion of the groove (Figure 1, as annotated in the rejection of claim 2 above, discloses that the silicon oxide film 16 is not provided at the bottom portion of the groove). 

Regarding Claim 4, Takeda discloses the polarizing element according to claim 1, wherein a thickness of the silicon oxide film at an opposite side of the light absorbing portion from the metal portion is less than a thickness of the silicon oxide film at the side surface of the metal portion (Figure 1, the silicon oxide film 16 is not provided at an opposite side of the light absorbing portion 14 and so would have a thickness of zero, which is less than a thickness of the silicon oxide film at the side surface of the metal portion).

Regarding Claim 5, Takeda discloses the polarizing element according to claim 4, wherein the silicon oxide film is not provided at an opposite side of the light absorbing portion from the metal portion (Figure 1, the silicon oxide film 16 is not provided at an opposite side of the light absorbing portion 14). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of An et al (US Publication No.: US 2018/0059301 A1, “An”).
	Regarding Claim 6, Takeda discloses the polarizing element according to claim 1.
	Takeda fails to disclose a liquid crystal apparatus, wherein the polarizing element is provided at at least one of a light incident side and a light emission side of a liquid crystal panel.
	However, An discloses a similar polarizing element in a liquid crystal apparatus, wherein the polarizing element is provided at at least one of a light incident side and a light emission side of a liquid crystal panel (An, Figure 5 and Figure 21, liquid crystal panel 300, where the polarizing element WG is disposed on a light incident side).


	Regarding Claim 7, Takeda in view of An discloses an electronic apparatus, comprising the liquid crystal display apparatus according to claim 6 (Takeda, Paragraph 0003). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIAM QURESHI/Examiner, Art Unit 2871